UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2153


DOUGLAS MICHAEL VANVLEET,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:10-cv-00523-JAB-PTS)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Michael Vanvleet, Appellant Pro Se.  Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Douglas Michael Vanvleet seeks to appeal the district

court’s    order    dismissing     without      prejudice      Vanvleet’s       civil

complaint.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,   28    U.S.C.   § 1292      (2006);   Fed.     R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The order Vanvleet seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order

because it is possible for Vanvleet to cure the deficiencies in

the complaint as noted by the magistrate judge.                         See Domino

Sugar Corp. v. Sugar Workers Local Union, 10 F.3d                        1064, 1067

(4th Cir. 1993).        Accordingly, we dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument     would    not   aid   the    decisional

process.

                                                                             DISMISSED




                                         2